Case 1:19-cr-00351-VM Document 82 Filed 06/08/20 Page 1 of 1

Federal Defenders
OF NEW YORK, INC.

Southern District
52 Duane Street-10th Floor, New York, NY 10007
Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton

Executive Director

June 4, 2020

VIA ECF AND EMAIL

The Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Southern District of New York
Jennifer L. Brown
Attomey-in-Charge

Re: United States v. Joe Medina Serrano, 19 CR 351 (VM)

Dear Judge Marrero:

On March 31, 2020, following a joint application of the parties, the Court ordered

Mr. Medina Serrano’s temporary release on bail until the date of his then-
scheduled sentencing on June 5, 2020. Following another joint application,
earlier this week the Court adjourned Mr. Medina Serrano’s sentencing until
September 18, 2020. The parties write now jointly to request that the temporary

release order be extended until September 18, 2020.

Respectfully submitted,

Is/
Julia Gatto
Assistant Federal Defender
Tel: (212) 417-8750

 

 

f

SO ORDERED. TAZ
June 5, 2020 LEIS
J Meld ha

 

DATE ZAACTOR MARRERO, US.DJ

 

cc: AUSA Daniel Nessim (via ECF)

 
